Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  grammar.  Line 1 recites “…the wheel configured to”.  Examiner suggests amending as follows: “the wheel is configured to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b).  Claim 1 recites the limitation "wheel/axle apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim as follows: 
Claim 1: A manually-rotatable hubcap [[for wheel/axle apparatus]] configured for an apparatus comprising a wheel and an axle, the wheel configured to rotate with respect to the axle and having a wheel inner surface substantially parallel to 5the axle, the hubcap comprising: a hubcap body having a lubrication filling port and a sealing surface facing the wheel inner surface; retention structure for attaching the hubcap body to the wheel; and a seal between the scaling surface and the wheel inner surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram et al. (US 2018/0056733 A1).
Regarding claim 1, Ingram et al. discloses a manually-rotatable hubcap for wheel/axle apparatus (Ingram’s device includes a wheel configured to rotate with respect to the axle, an operator is capable of griping on to structure in order to manually rotate the hub cap; Figs. 1 & 2), the wheel (wheel hub 201) configured to rotate with respect to the axle (axle 16; Para. 0007) and having a wheel inner surface substantially parallel to 5the axle (Figs. 1 & 2), the hubcap comprising: a hubcap body (hubcap 200) having a lubrication filling port (aperture 208; Fig. 2; Para. 0018) and a sealing surface facing the wheel inner surface (Paras. 0018 & 0019); retention structure for attaching the hubcap body to the wheel (Para. 0018); and a seal (O-ring 27) between the sealing surface and the wheel inner surface (Fig. 5).  

Regarding claim 2, Ingram et al. discloses the manually-rotatable hubcap of claim 1 wherein the axle (axle 18) has an axle axis and the lubrication filling port (aperture 208; Para. 0018) is offset from the axle axis (Figs. 1 & 5).  

Regarding claim 3, Ingram et al. discloses the manually-rotatable hubcap of claim 2 wherein the hubcap body (hubcap 200; Fig. 3) further 15includes a grip to facilitate manual rotation of the hubcap (a user may grip onto portion 78 or the projections shown directly above and below elements 110 & 112 in Fig. 3).  

Regarding claim 4, Ingram discloses the manually-rotatable hubcap of claim 2 wherein the sealing surface includes a groove and the seal is positioned therein (Para. 0019).  

20	Regarding claim 5, Ingram et al. discloses the manually-rotatable hubcap of claim 4 wherein the seal is an 0-ring (O-ring 27; Para. 0019).  

Regarding claim 6, Ingram discloses the manually-rotatable hubcap of claim 2 wherein the wheel inner surface includes a groove and the seal (O-ring 27) is positioned therein (Para. 0019).  

25	Regarding claim 7, Ingram et al. discloses the manually-rotatable hubcap of claim 6 wherein the seal is an 0-ring (O-ring 27; Para. 0019).  

Regarding claim 8, Ingram et al. discloses the manually-rotatable hubcap of claim 1 wherein the retention structure is a retaining ring (retaining ring 228; Para. 0033; Fig. 5).

Regarding claim 9, Ingram et al. discloses the manually-rotatable hubcap of claim 1 wherein the retention structure includes one or more fasteners attaching the hubcap body to the wheel (Para. 0018).


Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/
Examiner, Art Unit 3618   

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618